Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  1-3, 7, 9-11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rico (US 2020/0289943) in view of Fear (US 2020/0306638).

1. Rico discloses a method for assisting game-play of a user, the method comprising:
training, by one or more processors (paragraph 124), an Artificial Intelligence (AI)-based learning model (AI/machine learning model 112, 200, 300, 400-416, 500-514, 602 in Figs. 1-6; paragraphs 38-39, 66, 86) based on a first plurality of features 
wherein the second plurality of features are extracted from a screen state of the user (Rico discloses the AI/machine learning model is trained using replay files/recorded files, screenshots and captured video of user’s video game scene; paragraphs 40-41, 63.); and  
coaching (paragraphs 48, 65-69), by one or more processors, the user in game-play utilizing the AI-based learning model using techniques involving at least one of statistics, postgame analysis and progress tracking of game-play, for optimizing a performance of the user ([0089] It will be appreciated that classification scenarios are configured or chosen to be useful for ascertaining characteristics of the user's machine learning model. In order to determine what types of scenarios or portions of a video game will be useful for classification purposes, it can be useful to analyze user gameplay and game scenes to determine what aspects of gameplay are good indicators to enable robust classification. For example, gameplay of users may be analyzed to determine the types of actions that make a player statistically more likely to win or lose. 
generating, by one or more processors, at least one game-play suggestion for the user (generating tips, hints, tutorial or lessons, paragraphs 69-70).
Rico discloses that the data indicating or identifying the experience of the user during gameplay can include game state data, including by way of example without limitation, positions of objects or characters in a virtual environment, properties of objects or characters (e.g. inventories, health, skills, etc.), or the states of any other variables or entities that may affect the gameplay (paragraph 47). However, Rico fails to teach that the first plurality of features are extracted from at least one of data collected by at least one game developer, or a plurality of Application Programming Interfaces (APIs). Nevertheless such modification would have been obvious to one of ordinary skilled in the art. Rico discloses that the method for training an AI based learning model is used for a network gaming system for players playing online (paragraphs 51-52). A plurality of Application Programming Interfaces (APIs) are commonly used in online gaming to transmit information. In an analogous art to online gaming and training Artificial Intelligence learning models for a game, Fear discloses a method and system 

2. Rico in view of Fear discloses the method of claim 1, wherein training the Al-based learning model based on the first plurality of features comprises engineering, by one or more processors, a plurality of game-play performance features, wherein the plurality of game-play performance features are used in at least one of neural network structures, deep learning and computer vision techniques, to prepare a roadmap of the user (Rico discloses the AI/machine learning model is a neural network; paragraphs 10, 22, 49).

3. Rico discloses the method of claim 1 and system of claim 9, wherein the second plurality of features are extracted using computer vision and image processing techniques (paragraphs 41, 43-46. However Rico fails to teach estimating a location of the user and states of all units from a mini-map, wherein computer vision and image processing techniques comprise at least one of convolutional neural networks, low-pass filtering and color detection. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to gaming, Fear discloses a method and system for using player’s game sessions to train AI/machine learning model (abstract, paragraph 18-20). Fear discloses that data to train the machine learning model may be acquired from image data generated during a game session or derived from image data of video frames; paragraphs 37; 41, 52 144). Fear discloses that the 

7.  Rico discloses that an Al-based learning model comprise at least one AI bot (logic can perform matchmaking for AI bots; paragraphs 82-85). Rico discloses that the one AI bot is trained and updated over time (paragraph 85) but fails to explicitly teach that the AI bot is trained through self-learning self-learning with Reinforcement Learning (RL) based on user clusters, to prepare optimal AI replicas of the user. However such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to gaming, Fear discloses a method and system for using player’s game sessions to train AI/machine learning model (abstract, paragraph 18-20) to generate virtual representations (“bots”) of users (paragraphs 4, 6-8) or replicas of the user. Fear 

Claims 9-10. Rico discloses the claimed system (See paragraph 124 and rejections for claims 1-2 above.).

Claim 11, 15. See rejection for claims 3 and 7 above.

Claims 4-5, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rico (US 2020/0289943) in view of Fear (US 2020/0306638) as applied to claims 1, 9 above, and further in view of Krishnamurthy (US 2019/0060759).

4, 12. Rico discloses the claimed invention as discussed above but fails to teach that the Al-based learning model uses Recurrent Neural Networks (RNNs) to predict at least one of next state of the user, future location of other players and the outcome of an encounter in the game. Nevertheless such modification would have been obvious to 

5, 13. Rico discloses the claimed invention as discussed above but fails to teach that the Al-based learning model optimizes performance of the user in game-play utilizing at least one of gradient descent, differential evolution and particle swarm optimization algorithms. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to gaming, Krishnamurthy discloses a method and system for using player’s game session to train AI/machine .

Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rico (US 2020/0289943) in view of Fear (US 2020/0306638) as applied to claims 1, 9 above, and further in view of Osman (US 2018/0001206).

6, 14. Rico discloses the claimed invention as discussed above but fails to teach that the Al-based learning model calculates a win probability of a team of players. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to gaming Osman discloses a method and system for using player’s game session to train AI/machine learning model (paragraphs 45, 68). Osman discloses the Al-based learning model calculates a win probability of a team of players. More specifically, Osman discloses (paragraph 67 see also paragraph 80) that the user  to successfully accomplish the set of tasks, and more importantly to assign tasks to team members such that the tasks are completed in the most efficient manner, and/or assign tasks to team members in order to maximize the probability of success for accomplishing a related goal (e.g., completing the set of tasks, winning the competition, completing the gaming application, etc.). That is, the user game play profiler 145A is configured to provide gaming assistance based on a predictive model that determines probabilities of success for the team when completing a set of tasks. A probability of success is determined for each combination of assigned tasks to team members, wherein the probability of success is determined based on the gaming profiles of the members, the set of tasks, and the current gaming environment. It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Rico’s invention and calculate a win probability of a team of players in order to provide the predictable result of providing the appropriate gaming assistance to the team or a team member.

Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rico (US 2020/0289943) in view of Fear (US 2020/0306638) as applied to claims 7 and 15 above, and further in view of Gavin (US 2003/0109305).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gurumukhi (US 2020/0269136) discloses features of the claimed invention including training an AI learning model from game data collected from API and captured image or video data for a game session (see paragraphs 31-32, 35-36); and generating game play suggestions using the AI learning model (Fig. 2D, paragraphs 27-31, 44).

Response to Arguments

More specifically, new grounds of rejection have been made over Rico (US 2020/0289943) in view of Fear (US 2020/0306638). It is noted that Fear was previously cited for dependent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASSON H YOO/           Primary Examiner, Art Unit 3715